Citation Nr: 1430268	
Decision Date: 07/03/14    Archive Date: 07/10/14

DOCKET NO.  09-36 997A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 20 percent for degenerative joint disease of the cervical spine (neck disability).

2.  Entitlement to an initial disability rating in excess of 20 percent for degenerative joint disease of the left shoulder with rotator cuff impingement (left shoulder disability).

3.  Entitlement to an initial disability rating in excess of 10 percent for left Achilles tendonitis (left ankle disability).

4.  Entitlement to an initial compensable rating for service-connected anal fissure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Megan Marzec, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1983 to August 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The issues on appeal were before the Board in August 2011, at which time they were remanded for further development.  They have now been returned to the Board for additional appellate review.

The Veteran presented testimony before the undersigned Acting Veterans Law Judge (AVLJ) at a travel board hearing in July 2010.  A transcript of the hearing is associated with the claims folder.

The Board has not only reviewed the physical claims file but also the Veteran's file on the "Virtual VA" paperless claims processing system to ensure a total review of the evidence.   


FINDINGS OF FACT

1.  Throughout the period on appeal, the Veteran's neck disability was manifested by, at the worst, limitation of motion of forward flexion with pain to 0 degrees and a combined range of motion of 130 degrees.

2.  Throughout the period on appeal, the Veteran's left shoulder disability was manifested by limitation of motion with pain on motion of the minor arm to 60 degrees, at the worst, and localized tenderness.

3.  Throughout the period on appeal, the Veteran's left ankle disability was manifested by pain on motion with slight limitation of motion and localized tenderness.

4.  Throughout the period on appeal, the Veteran's anal fissure was manifested by leakage necessitating wearing of pads; however, this finding is already contemplated in the Veteran's 30 percent evaluation for hemorrhoids.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating of 30 percent for the Veteran's service-connected neck disability have been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.321, 4.71a, Diagnostic Code 5242 (2013).  

2.  The criteria for an initial disability rating in excess of 20 percent for the Veteran's service-connected left shoulder disability have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.321, 4.71a, Diagnostic Codes 5003, 5201 (2013).

3.  The criteria for an initial disability rating in excess of 10 percent for the Veteran's service-connected left ankle disability have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.321, 4.71a, Diagnostic Codes 5003, 5024, 5271 (2013).

4.  The criteria for an initial compensable disability rating for the Veteran's service-connected anal fissure have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.321, 4.14, 4.114, Diagnostic Codes 7332, 7335 (2013).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

In a claim for increase, the 38 C.F.R. § 3.159(b) requirement is generic notice, that is, the type of evidence to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment and earning capacity, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).  The Board finds that the VA RO fulfilled this duty to notify in a March 2007 letter.  

The Board is also satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA treatment records and the Veteran's statements.

The Veteran has also been afforded adequate examinations.  VA provided the Veteran with VA examinations in June 2007 and June 2009.  In August 2011 the claims were remanded for further development.  The Veteran was afforded additional VA examinations in October 2011.  As discussed below, the examinations were more than adequate.  The Veteran's history was taken, and complete examinations were conducted.  The examination reports and opinions were given by experienced physicians who had thoroughly reviewed the Veteran's claims file.  Therefore, the Veteran has been afforded adequate VA examinations.  

Also, 38 C.F.R. § 3.103(c)(2) requires that the person who conducts a hearing fulfill two duties consisting of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In this case, during the July 2010 Board hearing, the AVLJ complied with these requirements.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the AVLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in notice provided during the Veteran's hearing was harmless.

Notably, the Veteran has not identified, and the record does not otherwise indicate, any additional evidence that is necessary for a fair adjudication of the claim that has not been obtained.

Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).       

Legal Criteria

Disability evaluations (ratings) are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2013).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2013).  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3 (2013).  Separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2013).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination. Where arthritis results in painful motion of the joint, the rating criteria allow for at least the minimum compensable evaluation for the joint.  38 C.F.R. § 4.59 (2013).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno, 6 Vet. App. at 469; 38 C.F.R. § 3.159(a)(2).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Neck Disability

The Veteran's service-connected neck disability is rated as 20 percent disabling under Diagnostic Code 5242, which uses the General Formula for Rating Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, Diagnostic Code 5242.

Under the General Rating Formula for Rating Diseases and Injuries of the Spine, effective September 26, 2003, with or without symptoms such as pain (whether or not it radiates), stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply.  

A 20 percent rating is warranted for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 30 percent rating is warranted for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.

A 40 percent rating is warranted for unfavorable ankylosis of the entire cervical spine and a 100 percent rating is warranted if there is unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242.

For the period beginning on September 23, 2002, under 38 C.F.R. § 4.71a, Diagnostic Code 5243, a 20 percent evaluation contemplates intervertebral disc syndrome with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past twelve months.  A 40 percent evaluation is assigned in cases of incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past twelve months.  A 60 percent evaluation contemplates incapacitating episodes having a total duration of at least six weeks during the past twelve months.  An "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  

There are several notes set out after the diagnostic criteria, which provide the following: First, associated objective neurologic abnormalities are to be rated separately under an appropriate diagnostic code.  Second, for purposes of VA compensation, normal forward flexion of the cervical spine is 0 to 45 degrees, extension is 0 to 45 degrees, left and right lateral flexion are 0 to 45 degrees, and left and right lateral rotation are 0 to 80 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is to 340 degrees.  Third, in exceptional cases, an examiner may state that, because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in the regulation.  Fourth, each range of motion should be rounded to the nearest 5 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

Note five provides that for VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine, the entire cervical spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

Note six provides that disabilities of the thoracolumbar and cervical spine segments shall be separately evaluated, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

The Veteran in this case is in receipt of a 20 percent rating for his service-connected neck disability for the entire rating period on appeal.  In his July 2010 hearing the Veteran reported that his neck disability had worsened since his previous VA examination.  

The evidence shows that the Veteran's neck disability, throughout the rating period on appeal, was manifested by degenerative joint disease with limitation of motion and pain on palpation.

A review of the VA treatment notes shows that the Veteran has received treatment for neck pain throughout the period on appeal.  He has received physical therapy and steroid injections.  

In June 2007 the Veteran was afforded a VA spine examination.  The examiner recited the Veteran's reported history.  He reported constant mild pain of 3/10 that radiates into his posterior upper trunk.  He denied an effect on his ability to walk and had no incapacitating episodes requiring prescribed bed rest.  He reported flare-up pain every day that is severe 8/10 and would last all day.  

Upon physical examination, the Veteran's range of motion was flexion to 40 degrees with pain, extension to 10 degrees with pain, right rotation to 30 degrees with pain, left rotation to 20 degrees with pain, right lateral flexion to 30 degrees with pain, and left lateral flexion to 20 degrees with pain.   His combined range of motion was 150 degrees.  Range of motion was not additionally limited with repetitive use.  There was no spasm or tenderness.  The sensory examination showed motor of 4/5 on the left and 5/5 on the right with adequate bulk and tone.  Deep tendon reflexes were 2+ and symmetrical, and sensory was intact and his gait was non-applicable.  

In June 2009 the Veteran was afforded a VA joints examination.  The examiner reviewed the claims file and recited the Veteran's reported history.  He reported neck pain on a daily basis which radiates into his left arm.  He reported difficulty turning his neck and looking at the computer screen, and flare-ups which are unpredictable in nature and characterized by increased pain and stiffness and decreased ability to turn his neck.  

Upon physical examination the Veteran had flexion of his neck from the neutral position of 0, extension to 30 degrees, rotation to 30 degrees bilaterally and lateral flexion of 20 degrees bilaterally.  His combined range of motion was 130 degrees.  All motion had end-of-range pain more on the left than on the right.  He was tender over the lower cervical spine, the paraspinal musculature and trapezius muscles bilaterally.  Motor strength and sensory function were normal in both upper extremities.  Biceps jerks and triceps jerks were symmetrically absent.  

In October 2011, the Veteran was afforded a VA neck conditions examination.  The examiner reviewed the claims file and recited the Veteran's reported history.  The Veteran reported tension and discomfort in his cervical spine.  He reported that his condition interfered with his sleep.  Physical therapy and Motrin helped alleviate pain.  He reported no flare-ups impacting his neck function.  He also reported no radiculopathy, and the examiner cited to an earlier record associating "unilateral radiculopathy symptoms" with shoulder impingement instead.

Upon physical examination, the Veteran's range of motion was forward flexion to 45 degrees or greater with pain at 30 degrees; extension to 45 degrees or greater with pain at 30 degrees; bilateral lateral flexion to 45 degrees or greater with no objective evidence of painful motion; bilateral lateral rotation to 80 degrees or greater with pain at 60 degrees.  His combined range of motion was 340 degrees and 270 degrees with pain.  He was able to perform repetitive use testing with 3 repetitions with no additional limitations.  The examiner noted localized tenderness or pain to palpation for joints/soft tissue of the cervical spine.  There was no guarding and/or muscle spasm.  Muscle strength and deep tendon reflexes were normal.  There were no symptoms of radiculopathy and there was no intervertebral disc syndrome.  The sole diagnosis was mild degenerative joint disease.

In sum, the totality of the evidence shows that the Veteran's cervical spine disability was manifested by limitation of forward flexion to at worst, 0 degrees; a combined range of motion of, at worst, 130 degrees; and localized tenderness not resulting in abnormal gait or abnormal spinal contour.  Under the General Rating Formula for Diseases and Injuries of the Spine, the Veteran's symptoms warrant a 30 percent rating.  The Veteran's forward flexion was limited to 15 degrees or less at the June 2009 VA examination.  Giving the Veteran the benefit of the doubt, the Board finds that the Veteran's neck disability warrants a 30 percent rating for the entirety of the period on appeal.

The Board finds that a higher disability rating of 40 percent is not warranted.  There is no evidence that the Veteran had unfavorable ankylosis of the entire cervical spine.  There is also no finding of incapacitating episodes (doctor-prescribed bed rest) warranting application of Diagnostic Code 5243.  

The Board has considered the DeLuca factors, but has determined that there is no functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  The rating assigned is the maximum available under applicable diagnostic criteria.

Finally, the Board finds no basis for separate evaluations for upper extremity radiculopathy.  The Board is ware that the 2009 VA examination revealed several absent reflexes, but no diagnosis of a chronic disorder was rendered.  In 2011, the examiner attributed any radiculopathy symptoms to shoulder impingement instead, and at the time of the examination there was no radiculopathy shown.  The Board finds that this evidence, on balance, weighs against finding that there is a chronic disorder of either upper extremity that warrants rating as a separate objective neurological disorder.  

Rather, an increased initial evaluation of 30 percent is warranted.  To that extent, the appeal is granted.

Left Shoulder Disability

The Veteran's service-connected left shoulder disability has been rated as 20 percent disabling under Diagnostic Code 5003 for degenerative arthritis with rotator cuff impingement syndrome.  In his July 2011 hearing, the Veteran reported that his left shoulder disability had worsened.  

Degenerative arthritis established by radiologic findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  Diagnostic Code 5003 further states that, where limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint affected by limitation of motion, to be combined, not added.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Limitation of motion of the shoulder is rated under Diagnostic Code 5201.  Diagnostic Code 5201 provides that limitation of motion of the major arm shall be rated at 20 percent for limitation at shoulder level, 30 percent for limitation midway between side and shoulder level, and 40 percent for limitation to 25 degrees from side.  Limitation of motion of the minor arm shall be rated at 20 percent for both limitation at shoulder level and limitation midway between side and shoulder level, and 30 percent for limitation to 25 degrees from side.  

Throughout the initial rating period on appeal, the evidence shows that the Veteran's service-connected left shoulder disability was manifested by limitation of motion of the minor arm at shoulder level.  38 C.F.R. § 4.71a, Diagnostic Code 5201.

A review of VA treatment notes shows that the Veteran has received treatment for pain in his left shoulder.  He has reported joint stiffness, and that the shoulder catches during movement.  He was afforded physical therapy.  In January 2009 the Veteran had pain with flexion, abduction, external rotation and internal rotation.  His strength with external rotation was 3+/5, abduction was 4/5, extension 5/5, flexion 4+/5, and internal rotation 4/5.  He had range of motion of 82 degrees restricted by pain.  He also had a positive Yeragson test, bicipital tendonitis.  

In June 2007 the Veteran was afforded a VA joints examination.  The examiner recited the Veteran's reported history.  He reported constant mild 3/10 pain that interferes with sleep and gives him increased pain with overhead use.  He denied instability.  He reported daily pain at severe 8/10 levels that would last all day.

Upon physical examination, the Veteran's range of motion was abduction to 90 degrees with pain, flexion to 90 degrees with pain, external rotation to 70 degrees with pain, and internal rotation to 30 degrees with pain.  He was not additionally limited with repetitive use.  The left shoulder was positive for impingement testing.  

In June 2009 the Veteran was afforded another VA joints examination.  The examiner recited the Veteran's reported history.  He reported daily left shoulder pain that interfered with his sleeping.  He reported that his shoulder would occasionally feel unstable and he experienced pain with overhead activities.  He reported that physical therapy had helped alleviate pain.  He experienced flare-ups that were unpredictable and motion related and resulted in increased pain and decreased use of the shoulder.

Upon physical examination, the Veteran had abduction to 60 degrees, flexion to 75 degrees, external rotation to 45 degrees and internal rotation to 90 degrees with end-of-range pain.  Impingement testing was positive at 45 degrees.  The shoulder was stable and supraspinatus strength was decreased.

In October 2011 the Veteran was afforded a VA shoulder and arm conditions examination.  The examiner reviewed the claims file and recited the Veteran's reported history.  The Veteran reported shoulder pain.  He had a cortisone injection in 2009 with relief, he had signs of impingement prior to the injection, which had since resolved.  He reported that his right hand was his dominant hand.  He reported no flare-ups.  

Upon physical examination, he had left shoulder flexion to 120 degrees with painful motion at 110 degrees and left shoulder abduction to 150 degrees with painful motion at 130 degrees.  He was not further limited after repetitive motion testing.  He had localized tenderness or pain on palpation.  His muscle strength testing was normal, he had a negative Hawkins' Impingement test, a negative empty-can test, a negative external rotation/infraspinatus strength test and a negative lift-off subscapularis test.  

In sum, the totality of the evidence shows that the Veteran's left shoulder disability was manifested by limitation of motion to 60 degrees at the worst.  The Veteran reported that he is right-hand dominant.  Under Diagnostic Code 5201, the limitation of motion for the minor arm to either shoulder level or midway between side and shoulder level warrants a 20 percent rating.  A higher evaluation of 30 percent is only warranted for limitation of motion to 25 degrees from the side.  There is no evidence that the Veteran's range of motion was limited to less than 60 degrees.  Accordingly, an initial rating in excess of 20 percent is not warranted.  

The Board has considered the DeLuca factors, but has determined that there is no functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  

The Board also notes that there is no basis for an increase under Diagnostic Codes 5200 (ankylosis of scapulohumeral articulation) and 5202 (impairment of the humerus (e.g., fibrous union or nonunion)), as there are no findings of either impairment in this case.  

Left Ankle Disability

The Veteran is in receipt of a 10 percent rating for left ankle tendonitis rated under Diagnostic Code 5024 for tenosynovitis.  The schedule of rating codes provides that diseases under Diagnostic Code 5024 will be rated on limitation of motion of affected parts, as arthritis, degenerative.  

Degenerative arthritis is rated under Diagnostic Code 5003.  Diagnostic Code 5003 provides that degenerative arthritis is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.

Limitation of motion of the ankle is rated under Diagnostic Code 5271.  Under this code a 10 percent evaluation is warranted for moderate limitation of motion of the ankle.  The maximum schedular evaluation of 20 percent is warranted for marked limitation of motion of the ankle.

VA treatment notes show that he was treated for left ankle pain.  He reported pain and swelling with activity.  

In June 2007 the Veteran was afforded a VA joints examination.  The examiner recited the Veteran's reported history.  He reported constant moderate 5/10 pain without locking or instability but with intermittent swelling.  He reported flare-ups of pain on a daily basis of 9/10 that would last all day.  He used braces intermittently with good response.

Upon physical examination the Veteran had dorsiflexion to 20 degrees with pain, plantar flexion to 40 degrees with pain, and inversion and eversion to 30 degrees with pain.  Range of motion was not additionally limited following repetitive use.  The examination of the ankles was stable for drawer sign.  There was no crepitus or observed deformity.  

The Veteran was also afforded a June 2007 foot examination.  The examiner recited the Veteran's reported history.  The Veteran reported constant 4/10 pain located at the Achilles of the left foot.  He reported orthotics in the past with poor response.  He reported flare-up pain that is severe 8/10 approximately 12 days per month that would last up to 2 hours.  His pain affected his standing to 15 minutes before flare-up pain or walking more than a quarter of a mile.  

Upon physical examination the skin was normal, he did not have flat feet, there was pain on manipulation of the Achilles, alignment was normal, there was no painful motion or restricted motion, and there was no tenderness at the attachment of the Achilles to the calcaneus.  

In October 2011 the Veteran was afforded a VA ankle conditions examination.  The examiner reviewed the claims file and recited the Veteran's reported history.  The Veteran reported that his left foot hurt daily and that climbing stairs and prolonged walking would exacerbate the pain.  He reported no flare-ups.

Upon physical examination the Veteran's range of motion was left ankle plantar flexion to 45 degrees or greater with painful motion and left ankle plantar flexion to 20 degrees or greater with painful motion.  The Veteran was able to perform repetitive motion testing with no additional limitation.  He did not have pain on palpation.  His muscle strength test and joint stability test was normal and there was no ankylosis.  He reported constant use of braces.  The examiner noted that there was not any tenderness to palpation over the Achilles tendon area of the insertion of the Achilles tendon on the left foot.  He reported pain distal and anterior to the insertion.  The examiner noted that the Veteran did not appear to have left-sided Achilles tendonitis at this time.  

In sum, the totality of the evidence shows that the Veteran has a left ankle disability manifested by pain on motion, and limitation of motion to, at the worst, plantar flexion to 40 degrees.  The Veteran has reported symptoms of pain on use, flare-ups and swelling.  However, there is no objective evidence that the Veteran's symptoms would warrant the schedular maximum rating of 20 percent disabling for marked limitation of motion.  The Veteran exhibited at worst, flexion to 40 degrees (normal flexion is 45 degrees).  Accordingly, a rating in excess of 10 percent for a left ankle disability is not warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5271.  

The Board has considered the DeLuca factors described in detail above.  The Board has determined that any functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, or weakness, does not warrant a higher evaluation.   

Moreover, there is no evidence of ankylosis of the ankle (Diagnostic Codes 5270 and 5272), malunion of os calcis or astragalus (Diagnostic Code 5273), or astragalectomy (Diagnostic Code 5274).  Therefore, those diagnostic codes are not applicable.

Anal Fissure

The Veteran's service-connected anal fissure has a noncompensable rating under Diagnostic Code 7335.  The Veteran asserts that his symptoms warrant a compensable rating.  

Diagnostic Code 7335 provides to rate the disability as for impairment of sphincter control under Diagnostic Code 7332.  Under Diagnostic Code 7332, a noncompensable rating is warranted for healed or slight, without leakage.  A 10 percent rating is warranted for constant slight, or occasional moderate leakage.  A 30 percent rating is warranted for occasional involuntary bowel movements, necessitating wearing of pad.  A 60 percent rating is warranted for extensive leakage and fairly frequent involuntary bowel movements and the schedular maximum evaluation of 100 percent is warranted for complete loss of sphincter control.

The Board notes that the Veteran has a separate rating for hemorrhoids/impairment of sphincter control with pads, rated as 30 percent disabling under Diagnostic Code 7336-7332.  Diagnostic Code 7336 for hemorrhoids has a maximum schedular evaluation of 20 percent.  The hyphenated diagnostic code indicates that the Veteran's disability is rated under Diagnostic Code 7332 for impairment of sphincter control, as discussed above.

A review of the Veteran's post-service VA treatment records shows complaints of an anal fissure.  In October 2008 the Veteran had an anal skin tag excision and hemorrhoidectomy.  In April 2009 the Veteran was noted to have an anal fissure.

In June 2007 the Veteran was afforded a VA examination.  The examiner recited the Veteran's reported history.  The Veteran reported no fecal incontinence or fecal leakage.  He reported occasional bleeding from the hemorrhoids.  

Upon physical examination, the examiner noted no external hemorrhoids.  There was erythema and a fissure noted at 6 o'clock.  There was no evidence of fecal leakage, no bleeding and a colostomy was not present.  There was no rectal prolapse and sphincter tone was normal.

In June 2009 the Veteran was afforded a VA examination.  The examiner reviewed the claims file and recited the Veteran's reported history.  He reported that he had a hemorrhoidectomy secondary to a chronic bout of bleeding and painful hemorrhoids in October 2008.  He reported anal leakage since the October 2008 surgery and he reported changing absorbent material about five times per day.  He reported intermittent pain with bowel movements but no bleeding.

Upon physical examination, the examiner noted that it was difficult to fully examine the Veteran as he had "very tight external sphincter muscles and was uncomfortable with the examination" so the examiner "did not get an adequate rectal examination."  

In October 2011 the Veteran was afforded another VA examination.  The examiner reviewed the claims file and recited the Veteran's reported history.  The Veteran reported that he had a mention of an anal fissure on a 2007 colonoscopy report.  The Veteran indicated that leakage necessitated wearing of a pad and changing the pad approximately 2 times per day.    

Upon physical examination, the examiner noted that there were no external hemorrhoids, anal fissures or other abnormalities.  The examiner noted that the medical evidence suggests that any anal fissure had been resolved at that point.

In sum, the totality of the evidence shows that the Veteran had an anal fissure that has likely been resolved.  Even if the Veteran continues to have an anal fissure, his symptoms are leakage necessitating the wearing of pad, and the Veteran has already been afforded a 30 percent disability rating for leakage necessitating the wearing of a pad for his service-connected hemorrhoids.  In this regard, the Board must stress that the September 2009 rating decision granting a 30 percent evaluation back to September 2007 reflects emphasis on this anal leakage as a basis for the 30 percent evaluation.  

As noted above, the evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2013).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban, 6 Vet. App. 259, 261-62 (1994).

Accordingly, a compensable rating for the Veteran's service-connected anal fissure is not warranted as the Veteran's only symptoms are leakage necessitating a pad, which is already rated under the Veteran's service-connected hemorrhoids.  




Additional considerations

The Board has also considered whether an extraschedular evaluation is warranted for the disabilities on appeal.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2013).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  
38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's neck disability, left shoulder disability, left ankle disability, and anal fissure are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria for the orthopedic disabilities specifically provides for disability ratings based on pain, pain on motion, limitation of motion, and localized tenderness.  And the schedular rating criteria for an anal fissure provides for a disability rating based on leakage necessitating wearing of a pad and involuntary bowel movements.  In this case, considering the lay and medical evidence for the entire period on appeal, the Veteran's orthopedic disabilities were manifested by pain, limitation of motion, and tenderness, and the Veteran's anal fissure was manifested by leakage necessitating a pad.  As noted, these symptoms are part of the schedular rating criteria.  

As a final matter, the Board notes that the Veteran reported current employment during his July 2010 hearing and has not since asserted, and his recent examination reports do not reflect, that his employment status has markedly changed on account of the service-connected disabilities discussed above.  There is accordingly no basis for determining that this appeal encompasses a claim for a total disability rating based upon individual unemployability (TDIU).  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


















ORDER

An initial disability rating of 30 percent for a neck disability is granted, subject to the laws and regulations governing the payment of monetary benefits.

An initial disability rating in excess of 20 percent for a left shoulder disability is denied.

An initial disability rating in excess of 10 percent for a left ankle disability is denied.

An initial compensable disability rating for an anal fissure is denied.


____________________________________________
A .C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


